DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1 (Fig. 6G) in the reply filed on 09/10/2020 is acknowledged. Applicant argues that incorrect standard for requiring an election between species. However, a standard has been correctly applied and provided lack of unity because they do not share the corresponding technical feature (see page 4-5). Therefore, the restriction is made final.
Claims 1-2, 4-24 are examined on the merits in light of Applicant’s group election.
The restriction is made final and claim 3 is withdrawn as belonging to a non-elected group.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electrical connector” in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Objections
Claims 2, 12-13, 16-17 and 21-23 are objected to because of the following informalities. Appropriate correction is required.
In claim 2, line 1, “in claim 0” should read “in claim 1”.
In claim 12, line 1, “in claim 0” should read “in claim 1”.
In claim 13, line 2, “RPT” should read respiratory pressure therapy device.
In claim 16, line 1, “in claim 0” should read “in claim 15”.
In claim 17, line 1, “in any one of claims 0” should read “in claim 15”.
In claim 21, in line 1, “in claim 0” should read “in claim 20”.
In claim 22, in line 22, “in claim 0” should read “in claim 21”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 is rejected as it recites the limitation “the first set of auxiliary structures consist of one auxiliary structure”. It is also unclear how the first set of auxiliary structures consists of one auxiliary structure while it also comprises the set of electrical conductors as claimed in claim 1. For the purpose of examination, the limitation will be read as “the first set of auxiliary structures comprises auxiliary structures”.
Claim 20 is rejected as it recites the limitation “the electrical wire is further configured to transmit a signal therethrough”. In claim 15, it recites that the electrical wire is configured to heat the flow of air. It is unclear how an electrical wire can transmit the signal as well as heat the flow of air. For the purpose of examination, in claim 15, “an electrical wire” in line 8 will be read as “a plurality of electrical wires”; “the electrical wire” in line 9 will be read as “the plurality of electrical wires”; and “the electrical wire” in line 13 will be read as “at least one of the plurality of electrical wires”. In claim 20, “an electrical wire is further configured to” will be read as “at least one of the plurality of electrical wires, separate from the at least one of the plurality of electrical wires configured to heat the flow of air, is configured to”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 does not further limit claim 15 because claim 15 only has one electrical wire while claim 17 has a plurality of electrical wires.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaye et al. (US 20140053939 A1).
Regarding claim 1, Kaye et al. discloses an air conduit (see 1 in Fig. 1) for delivering a flow of air therethrough for respiratory therapy (see paragraph [0062]), the air conduit comprising: 
a first end (see 3b in Fig. 1) configured to form a pneumatic connection with a first respiratory apparatus to receive the flow of air (see paragraph [0083], 3b is capable of performing the recited function); 
a second end (see 3a in Fig. 1) configured to form a pneumatic connection with a second respiratory apparatus to deliver the flow of air from the first end (see paragraph [0083], 3a is capable of performing the recited function); and 
a tube portion comprising: 
a tube wall (see 7 in Fig. 2) defining a path for the flow of air between the first end and the second end; 
a set of electrical conductors (see 9 in Fig. 6 and paragraph [0090]) extending along a length of the tube portion; 

a second set of auxiliary structures extending along the length of the tube portion (see paragraph [0094], one rib of the two helical ribs 8); 
wherein the first set of auxiliary structures comprises the set of electrical conductors (see 9 in Fig. 6 and paragraph [0090]) and the second set of auxiliary structures does not comprise an electrical conductor (see paragraph [0096] lines 5-6).  
In an alternative interpretation, Kaye et al. discloses all the limitations in claim 1 except for wherein the first set of auxiliary structures comprises the set of electrical conductors and the second set of auxiliary structures does not specifically comprise an electrical conductor.  
Kaye et al. further discloses auxiliary structures can comprises the set of electrical conductors and some of the auxiliary structure may not comprise the set of electrical conductors (see paragraph [0096]) as a known configuration of the air conduit for the purpose of heating up the fluid inside the conduit.
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaye et al. to include wherein the first set of auxiliary structures comprises the set of electrical conductors and the second set of auxiliary structures does not comprise an electrical conductor as a known configuration of the air conduit for the purpose of heating up the fluid inside the conduit.

Regarding claim 4, Kaye et al. discloses the air conduit as claimed in claim 1, wherein each of the second set of auxiliary structures comprises a height exceeding 1 mm (see paragraph [0073] and Fig. 6, T=1.70mm).  
Regarding claim 6, Kaye et al. discloses the air conduit as claimed in claim 1, wherein the first set of auxiliary structures and the second set of auxiliary structures each comprise a respective first and second pitch, wherein the first pitch is the same as the second pitch (see paragraph [0096], the pitch of ribs 8 can be constant).  
Regarding clam 7, Kaye et al. discloses the air conduit as claimed in claim 1, wherein the first set of auxiliary structures comprises of one auxiliary structure (see Fig. 2).  
Regarding claim 8, Kaye et al. discloses the air conduit as claimed in claim 1, wherein the second set of auxiliary structures consists of one auxiliary structure (see Fig. 2 and see paragraph [0094]).  
Regarding claim 9, Kaye et al. discloses the air conduit as claimed in claim 1, wherein an auxiliary structure of the first set of auxiliary structures comprises a plurality of electrical conductors (see 9 in Fig. 6 and paragraph [0090]).  
Regarding claim 10, Kaye et al. discloses the air conduit as claimed in claim 1, wherein the set of electrical conductors comprises a copper wire (see paragraph [0090]).  

Regarding claim 12, Kaye et al. discloses the air conduit as claimed in claim 11, wherein the first end is configured to electrically connect the set of electrical conductors to the first respiratory apparatus (see paragraph [0090] lines 6-10, the first end is capable of performing the recited function).  
Regarding claim 13, Kaye et al. discloses the air conduit as claimed in claim 1, wherein the first respiratory apparatus is an RPT device (see paragraph [0083]).  
Regarding claim 14, Kaye et al. discloses the air conduit as claimed in claim 1, wherein the second respiratory apparatus is a patient interface (see paragraph [0083]).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al. (US 20140053939 A1).
Regarding clam 5, Kaye et al. discloses the air conduit as claimed in claim 1. Kaye et al. does not explicitly disclose wherein each of the first set of auxiliary structures comprises a height less than 1 mm.  
.
Claim(s) 15-21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al. (US 20140053939 A1).
Regarding claim 15, Kaye et al. discloses an air conduit (see 1 in Fig. 1) for a respiratory apparatus (see paragraph [0062]), the air conduit comprising: 
a first end (see 3b in Fig. 1) comprising an electrical connector (see 18 in Fig. 1 and paragraph [0090]) and a pneumatic connector (see 3b in Fig. 1); 
a second end comprising a pneumatic connector (see 3a in Fig. 1); and 
a tube portion configured to allow a flow of air between the first end and the second end, the tube portion comprising: 

a first rib (see paragraph [0094], one rib of the two helical ribs 8) comprising of a first polymeric material (see paragraph [0072]) and an electrical wire (see 9 in Fig. 6), wherein the electrical wire extends along the tube portion and is electrically connected to the electrical connector (see paragraph [0090]); and 
a second rib (see paragraph [0094], one rib of the two helical ribs 8) extending along the tube portion,
wherein the electrical wire is configured to heat the flow of air (see paragraph [0095]) and the second rib is configured to increase a rigidity of the tube portion (see paragraph [0072]).  
The first embodiment of Kaye et al does not disclose the second rib specifically consisting of a second polymeric material.
Another embodiment of Kaye et al. further discloses some of the auxiliary structures consisting of a second polymeric material (see paragraph [0072], the rib is only polymeric and no metal or non-polymer) may not comprise the set of electrical conductors (see paragraph [0096] lines 5-6) as a known configuration of the air conduit for the purpose of constructing a flexible plastic hose that is able to resist a higher bending and pulling force (see paragraph [0064]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Kaye et al. to include wherein the first set of auxiliary structures comprises the set of electrical conductors and 
Regarding claim 16, Kaye et al. discloses the air conduit as claimed in claim 15, wherein the first rib is configured to increase a rigidity of the tube portion (see paragraph [0072]).  
Regarding claim 17, Kaye et al. discloses the air conduit as claimed in claim 15, wherein the first rib comprises a plurality of electrical wires (see 9 in Fig. 6 and paragraph [0090]).  
Regarding claim 18, Kaye et al. discloses the air conduit as claimed in claim 15, wherein the second rib extends helically along the tube portion (see paragraph [0094]).  
Regarding claim 19, Kaye et al. discloses the air conduit as claimed in claim 15, wherein the second rib comprises a solid cross section (see paragraph [0096] lines 5-6, the second set of auxiliary structures does not comprise an electrical conductor).    
Regarding claim 20, Kaye et al. discloses the air conduit as claimed in claim 15, wherein the electrical wire is further configured to transmit a signal therethrough (see paragraph [0092]).  
Regarding claim 21, Kaye et al. discloses the air conduit as claimed in claim 20, wherein the signal is generated by a sensor (see paragraph [0092] and claim 30).  
Regarding claim 22, Kaye et al. discloses the air conduit as claimed in claim 21. Kaye et al. discloses wherein the sensor is in the second end (see Fig. 3 and paragraph [0092]). 

Regarding claim 24, Kaye et al. discloses the air conduit as claimed in claim 15, wherein the first polymeric material (see paragraph [0072, the outside can made from polyolefin]) is identical to the material of the wall of the tube portion (see paragraph [0078], it can be made from polyolefin).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and relied upon is considered pertinent to the applicant's disclosure, see PTO-892 for art cited of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN whose telephone number is (571)272-0633.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carter, Kendra D. can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THAO TRAN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785